Citation Nr: 0725028	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-24 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Whether the RO committed clear and unmistakable error (CUE) 
in a June 28, 1968 rating decision for not separately 
awarding special monthly compensation (SMC) based on the 
anatomical loss of right testicle from April 27, 1968.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to April 
1968, including combat service in the Republic of Vietnam.  
His decorations include the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision.

In statements dated in October and November 2005, the veteran 
withdrew his request for an RO hearing in lieu of an informal 
hearing with a Decision Review Officer (DRO).    

In a May 2003 statement, the veteran appears to have raised a 
claim for an increased rating for post-traumatic stress 
disorder, currently evaluated as 70 percent disabling.  In a 
July 2006 VA Form 21-686C, the veteran indicated that he was 
recently married and asked that his compensation be increased 
to add his wife as a dependent.  These issues are referred to 
the RO for appropriate action.


FINDING OF FACT

The June 28, 1968 rating decision insofar as it did not 
separately award SMC based on the anatomical loss of right 
testicle from April 27, 1968, was supportable by the evidence 
then of record and was consistent with the applicable law and 
regulations extant at that time.


CONCLUSION OF LAW

CUE was not involved in a June 28, 1968 rating decision 
insofar as it did not separately award SMC based on the 
anatomical loss of right testicle from April 27, 1968.  38 
C.F.R. § 3.105(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2006).  The VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim).

With regard to CUE claims, the Board notes that the U.S. 
Court of Appeals for Veterans Claims (Court) had held that, 
insofar as CUE claims are not conventional appeals, and are 
fundamentally different from any other kind of action in the 
VA adjudicative process, the duties contained in the VCAA are 
not applicable to CUE claims.  Specifically, determinations 
as to the existence of CUE are based on the facts of record 
at the time of the challenged decision, such that no further 
factual development would be appropriate.  See Dobbins v. 
Principi, 15 Vet. App. 323, 327 (2001) (citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE 
motions.  See also 38 C.F.R. § 20.1411(c) and (d) (2006).  

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.



Pertinent Law and Regulations

CUE

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2006).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a) (2006).

In a rating decision dated June 28, 1968, issued on July 11, 
1968, the New York, New York RO (New York RO), in pertinent 
part, awarded service connection for the removal of the right 
testis with inguinal herniorrhaphy, right, and assigned a 
noncompensable (zero percent rating) from April 27, 1968.  In 
this decision, the New York RO did not separately award SMC 
based on the anatomical loss of the right testicle.  The 
veteran did not initiate an appeal of this decision.  Thus, 
the June 1968 rating decision became final in July 1969.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2006).

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2006).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphasis in original).  
See also Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999) (expressly adopting the "manifestly 
changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Pertinent law and regulations in effect at the time of the 
rating decision dated June 28, 1968

Only the law as it existed at the time of VA's administrative 
action may be considered.  See Damrel and Russell, supra.  
The law and regulations relied on by the New York RO at the 
time of the 1968 rating action, provided for payment of SMC 
under 38 U.S.C. § 314(k) (now codified at 38 U.S.C. § 1114(k) 
(West 2002)) for each anatomical loss or loss of use of one 
or more creative organs.  Under 38 C.F.R. § 3.350(a)(1)(i), 
loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  (Emphasis added.)  Loss of 
use of one testicle will be established when examination by a 
board finds that: (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) the diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle, or 
(c) if neither condition (a) or (b) is met, when a biopsy 
recommended by a board including a genitourologist and 
accepted by the veteran, establishes the absence of 
spermatozoa.  When loss or loss of use of a creative organ 
resulted from wounds or other trauma sustained in service, or 
resulted from operations in service for the relief of other 
conditions, the creative organ becoming incidentally 
involved, the benefit may be granted.  38 C.F.R. 
§ 3.350(a)(1)(i) and (ii) (1967-1969).  

Analysis

Here, the veteran contends that he was entitled to SMC for 
the removal of his right testis, during service, because it 
was due to the strain, and resulting pain, associated with 
carrying the M60 machine gun in Vietnam.  He asserts that 
prior to enlistment his right testicle was surgically 
descended and that after an injury in Vietnam, his right 
testicle was removed.  The veteran believes that since his 
right testicle had been surgically descended that there was 
no loss of use up until the time of surgical removal.  He has 
provided no medical opinion to support his assertions.

The veteran's service medical records reflect that his right 
testis was undescended upon entry into military service, even 
though he had had a recent orchiopexy.  Therefore, it was a 
congenital or developmental defect (abnormality), for which 
VA compensation is not payable.  38 C.F.R. § 3.303(c) (2006).  
This condition is known to cause pain and withdrawal into the 
inguinal area resulting in additional complications and is a 
known risk factor for testicular cancer.  The latter risk was 
the primary determining factor for the physicians' 
recommendation for removal.  In December 1965, based on sound 
medical principles, the veteran's right testis was determined 
to be non-functioning.  The veteran was informed at that time 
that removal of his right testicle would in no way affect 
"his manhood or his procreation ability."  Finally, in May 
1966, the veteran's right testicle was surgically removed.  

It is questionable whether the veteran's condition was shown 
to be aggravated by military service beyond the normal 
progression of a congenital or developmental abnormality, so 
grant of service connection for removal of his right testicle 
may not have been consistent with the laws and regulations in 
effect at the time of the June 1968 rating decision.  Even 
so, after noting that the veteran's undescended testicle was 
of congenital origin and in view of the progression of 
symptomatology in service and necessity for operative 
intervention, resulting in an orchiectomy, service connection 
by aggravation was conceded by the New York RO.  Service 
connection has been in effect for more than 20 years and 
cannot be severed due to the protection afforded by VA law 
and regulations.  See 38 U.S.C. § 1159 (West 2002); 38 C.F.R. 
§§ 3.105(d), 3.3114 and 3.957 (2006); see also VAOGCPREC 6-
2002 (July 16, 2002).  The June 1968 rating decision properly 
did not separately award SMC for anatomical loss of a 
creative organ, based on sound medical principles, that the 
veteran's right testicle had been undescended upon entrance 
into service and had been rendered useless as a creative 
organ.  

Contrary to the veteran's contentions, there was no medical 
evidence to suggest that the orchioplexy performed prior to 
service restored the veteran's procreative ability or that 
the loss or loss of use of his right testicle resulted from 
wounds or trauma sustained in service, or resulted from 
operations in service for the relief of other conditions, the 
veteran's creative organ becoming incidentally involved.  An 
October 1965 urology consult reflects that the veteran had 
had recurrent pain since a pre-service orchiopexy and that 
his right testis had been withdrawing for the past four 
months and was then located in the inguinal canal.  After a 
surgical consultation, the doctors felt that the veteran's 
right testis was non-functioning and for purposes of 
preventing the slight possibility of later malignant 
transformation, should be removed.  An April 1966 progress 
note reflects that an orchiectomy was to have been performed 
prior to his leaving for Vietnam in January 1966, as there 
existed a slight possibility of malignant transformation, but 
the veteran failed to have one performed and he was placed on 
restricted duty until the medical officer returned for 
consultation.  On May 9, 1966, veteran's right testicle was 
surgically removed.  Prior to that, there was no indication 
of wounds or trauma sustained in service, to include any 
injury in Vietnam.  The veteran was not awarded a Purple 
Heart for an in-service injury.  

The veteran also supplied an Internet printout.  That 
printout refers to gynecological signs and symptoms related 
to diseases incurred by women, not men, and as such is 
inapplicable here.  

After reading the veteran's numerous written submissions and 
the November 2005 DRO informal hearing report, the Board 
finds that his argument amounts to no more than a dispute 
over the proper weighing of the evidence before the rating 
board in June 1968 and cannot constitute a valid claim of 
CUE.  See Damrel and Russell, supra. 

The Board therefore concludes that the rating decision dated 
June 28, 1968, was not clearly and unmistakably erroneous in 
not separately awarding SMC based on the anatomical loss of 
right testicle from April 27, 1968.  Even construed most 
liberally, the veteran's argument is no more than a 
disagreement with the manner in which the New York RO 
evaluated the evidence.  As noted above, a claim that the RO 
improperly weighed and evaluated the evidence cannot rise to 
the level of CUE.  The Board will therefore deny the 
veteran's claim.




ORDER

The June 28, 1968 rating decision was not clearly and 
unmistakably erroneous in not separately awarding SMC based 
on the anatomical loss of right testicle from April 27, 1968.  
The appeal is denied.  



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


